UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period:October 31, 2011 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Palmer Square Absolute Return Fund (Class A Shares: PSQAX) (Class I Shares: PSQIX) SEMI-ANNUAL REPORT October 31, 2011 Table of Contents Fund Expenses 1 Schedule of Investments 2 Statement of Assets and Liabilities 24 Statement of Operations 26 Statement of Changes in Net Assets 27 Statement of Cash Flows 28 Financial Highlights 29 Notes to Financial Statements 31 Supplemental Information 43 This report and the financial statements contained herein are provided for the general information of the shareholders of the Palmer Square Absolute Return Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Palmer Square Absolute Return Fund EXPENSE EXAMPLE For the Period Ended October 31, 2011 (Unaudited) Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payment of Class A shares; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees (Class A only); and other Fund expenses. The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. These examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period from 5/17/11** to 10/31/11. Actual Expenses The information in the table under the headings “Actual Performance” provides actual account values and actual expenses. You may use the information in these columns, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the appropriate column for your share class, in the row entitled “Expenses Paid during Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the tables under the headings “Hypothetical (5% annual return before expenses)” provides hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare these 5% hypothetical examples with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (load) or contingent deferred sales charges. Therefore, the information under the headings “Hypothetical (5% annual return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value Ending Account Value Expense Paid During Period* 5/17/11** 10/31/11 5/17/11** – 10/31/11 Class I Actual Performance Hypothetical (5% annual return before expenses) Class A Actual Performance Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.25% and 2.50% for Class I and Class A, respectively, multiplied by the average account value over the period, multiplied by 168/366 (to reflect the entire period of May 17, 2011 (commencement of operations) through October 31, 2011).The expense ratios reflect an expense waiver. Assumes all dividends and distributions were reinvested. ** Inception date. 1 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Principal Amount Value BANK LOANS – 2.0% $ Ford Motor Co. 3.250%, 11/30/2013 $ Ineos Holdings Ltd. 6.437%, 3/2/2014 Realogy Corp. 13.500%, 10/15/2017 TOTAL BANK LOANS (Cost $1,789,660) CORPORATE BONDS – 22.7% ACL I Corp. 10.625%, 2/15/20161, 2 Aeropuertos Argentina 2000 S.A. (Argentina) 10.750%, 12/1/20201 AES Corp. 9.750%, 4/15/20161 Alere, Inc. 3.000%, 5/15/20163 Alliant Techsystems, Inc. 6.750%, 4/1/20161 Alpha Natural Resources, Inc. 2.375%, 4/15/20153 Annaly Capital Management, Inc. 4.000%, 2/15/20151, 3 ARAMARK Corp. 3.754%, 2/1/20151, 4 Argentina Bonos (Argentina) 3.684%, 2/4/20184 Argentine Republic Government International Bond 0.000%, 12/15/20354 0.000%, 12/15/20354 Ashtead Capital, Inc. 9.000%, 8/15/20161, 2 Avis Budget Group, Inc. 3.500%, 10/1/20143 Brookdale Senior Living, Inc. 2.750%, 6/15/20183 BTA Bank JSC 10.750%, 7/1/20184 0.000%, 7/1/2020 Calpine Construction Finance Co., LP / CCFC Finance Corp. 8.000%, 6/1/20161, 2 Carriage Services, Inc. 7.875%, 1/15/20151 2 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) $ Cemex S.A.B. de C.V. (Mexico) 4.875%, 3/15/20153 $ Centene Corp. 5.750%, 6/1/20171 Chart Industries, Inc. 2.000%, 8/1/20183 Ciena Corp. 3.750%, 10/15/20182, 3 CIT Group, Inc. 7.000%, 5/1/20151 CKE Holdings, Inc. 10.500%, 3/14/20161, 2 CNO Financial Group, Inc. 7.000%, 12/30/20163 7.000%, 12/30/20163 Commerzbank Capital Funding Trust I 5.012%, 3/29/20491 Consol Energy, Inc. 8.000%, 4/1/20171 DryShips, Inc. (Marshall Islands) 5.000%, 12/1/20143 DuPont Fabros Technology LP 8.500%, 12/15/20171 Encore Acquisition Co. 9.500%, 5/1/20161 Endeavour International Corp. 5.500%, 7/15/20162, 3 FMG Resources August 2006 Pty Ltd. (Australia) 7.000%, 11/1/20151, 2 Frontier Communications Corp. 7.875%, 4/15/20151 General Cable Corp. 4.500%, 11/15/20293, 4 Global Crossing UK Finance PLC (United Kingdom) 10.750%, 12/15/20141 GMX Resources, Inc. 4.500%, 5/1/20151, 3 Graphic Packaging International, Inc. 9.500%, 6/15/20171 Greenbrier Cos., Inc. 3.500%, 4/1/20182, 3 Hanesbrands, Inc. 8.000%, 12/15/20161 Hawaiian Holdings, Inc. 5.000%, 3/15/20163 3 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) $ HCA, Inc. 6.500%, 2/15/20161 $ Holly Energy Partners LP / Holly Energy Finance Corp. 6.250%, 3/1/20151 Host Hotels & Resorts LP 6.750%, 6/1/20161 Huntsman International LLC 5.500%, 6/30/20161 Illumina, Inc. 0.250%, 3/15/20162, 3 International Lease Finance Corp. 5.750%, 5/15/2016 JBS USA LLC/JBS USA Finance, Inc. 11.625%, 5/1/20141 JetBlue Airways Corp. 6.750%, 10/15/20391, 3 Knight Capital Group, Inc. 3.500%, 3/15/20153 Lamar Media Corp. 9.750%, 4/1/20141 Lennar Corp. 2.750%, 12/15/20201, 2, 3 Level 3 Financing, Inc. 9.250%, 11/1/20141 Liberty Interactive LLC 3.250%, 3/15/20311, 3 Lyondell Chemical Co. 11.000%, 5/1/20181 Maxcom Telecomunicaciones S.A.B. de C.V. (Mexico) 11.000%, 12/15/20141 Meritor, Inc. 4.625%, 3/1/20261, 3, 4 MGM Resorts International 4.250%, 4/15/20153 10.000%, 11/1/20161 Microchip Technology, Inc. 2.125%, 12/15/20373 Micron Technology, Inc. 1.500%, 8/1/20311, 2, 3 Minerva Overseas II Ltd. (Cayman Islands) 10.875%, 11/15/20191 Molina Healthcare, Inc. 3.750%, 10/1/20143 Navistar International Corp. 3.000%, 10/15/20143 4 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) $ Neenah Paper, Inc. 7.375%, 11/15/20141 $ Nova Chemicals Corp. (Canada) 8.375%, 11/1/20161 Novelis, Inc. (Canada) 8.375%, 12/15/20171 Novellus Systems, Inc. 2.625%, 5/15/20412, 3 Nuance Communications, Inc. 2.750%, 11/1/20311, 2, 3 PAETEC Holding Corp. 8.875%, 6/30/20171 Petroleos de Venezuela S.A. 5.250%, 4/12/20171 8.500%, 11/2/20171 Plains Exploration & Production Co. 7.750%, 6/15/20151 PNM Resources, Inc. 9.250%, 5/15/2015 Postmedia Network, Inc. (Canada) 12.500%, 7/15/20181 Quicksilver Resources, Inc. 8.250%, 8/1/20151 Regency Energy Partners LP / Regency Energy Finance Corp. 9.375%, 6/1/20161 Regis Corp. 5.000%, 7/15/20143 Renaissance Capital LLC Via Renaissance Consumer Funding Ltd. (Ireland) 13.000%, 4/1/2013 Republic of Belarus (Belarus) 8.750%, 8/3/2015 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC 8.750%, 10/15/20161, 2 Rite Aid Corp. 6.875%, 8/15/2013 Rovi Corp. 2.625%, 2/15/20401, 3 Savient Pharmaceuticals, Inc. 4.750%, 2/1/20181, 3 SBA Telecommunications, Inc. 8.000%, 8/15/20161 Seagate Technology HDD Holdings (Cayman Islands) 6.800%, 10/1/20161 Service Corp. International 6.750%, 4/1/20151 5 Principal Amount Value CORPORATE BONDS (Continued) $ Sonic Automotive, Inc. 5.000%, 10/1/20291, 3 $ Terex Corp. 4.000%, 6/1/20153 Terrestar Networks, Inc. 15.000%, 2/15/20141, 2, 5 Travelport LLC 9.875%, 9/1/20141 11.875%, 9/1/20161 Triumph Group, Inc. 8.000%, 11/15/20171 Universal Hospital Services, Inc. 8.500%, 6/1/20151 Venezuela Government International Bond (Venezuela) 9.375%, 1/13/2034 VeriSign, Inc. 3.250%, 8/15/20373 Virgin Media Finance PLC (United Kingdom) 9.500%, 8/15/20161 Virgin Media, Inc. 6.500%, 11/15/20163 WebMD Health Corp. 2.500%, 1/31/20182, 3 WESCO International, Inc. 6.000%, 9/15/20291, 3 West Pharmaceutical Services, Inc. 4.000%, 3/15/20473 Western Refining, Inc. 5.750%, 6/15/20143 Windstream Corp. 8.625%, 8/1/20161 XM Satellite Radio, Inc. 7.000%, 12/1/20142, 3 YCC Holdings LLC / Yankee Finance, Inc. 10.250%, 2/15/20161 TOTAL CORPORATE BONDS (Cost $19,588,265) Number of Shares Value COMMON STOCKS – 15.0% CONSUMER DISCRETIONARY – 3.9% Amazon.com, Inc.* AutoZone, Inc.* Belo Corp. - Cl. A 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) CBS Corp. - Cl. B $ Crocs, Inc.* Foot Locker, Inc. Hotel Shilla Co., Ltd. (South Korea) HSN, Inc. Hyundai Mobis (South Korea) Hyundai Motor Co. (South Korea) Hyundai Wia Corp. (South Korea)* Kia Motors Corp. (South Korea) L'Occitane International S.A. (Luxembourg) Lear Corp. Liberty Global, Inc.* Liberty Media Corp. - Liberty Capital - Cl. A* Liberty Media Corp. - Liberty Starz - Cl. A* Luk Fook Holdings International Ltd. (China) Madison Square Garden Co. - Cl. A* Prada S.p.A. (Italy)* priceline.com, Inc.* Ralph Lauren Corp. Saks, Inc.* Sinclair Broadcast Group, Inc. - Cl. A Sky Deutschland A.G. (Germany)* Starbucks Corp. Target Corp. Yoox S.p.A. (Italy)* CONSUMER STAPLES – 0.6% Altria Group, Inc. 23 Amorepacific Corp. (South Korea) Lorillard, Inc. MHP S.A. - GDR (Ukraine)* Philip Morris International, Inc. Sun Art Retail Group Ltd. (China)* Whole Foods Market, Inc. Winn-Dixie Stores, Inc.* ENERGY – 1.9% Energy Transfer Partners LP Golar LNG Ltd. (Bermuda) Golar LNG Partners LP Hess Corp. 7 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) NovaTek OAO - GDR (Russia) $ SandRidge Mississippian Trust I SandRidge Permian Trust Statoil ASA - ADR (Norway) Total S.A. - ADR (France) YPF S.A. - ADR (Argentina) FINANCIALS – 1.1% American Capital Agency Corp. Annaly Capital Management, Inc. Berkshire Hathaway, Inc. - Cl. B* Brookfield Asset Management, Inc. - Cl. A (Canada) CYS Investments, Inc. Hatteras Financial Corp. JPMorgan Chase & Co. Loews Corp. Man Group PLC (United Kingdom) MetLife, Inc. NYSE Euronext Och-Ziff Capital Management Group LLC - Cl. A TFS Financial Corp.* XL Group PLC (Ireland) HEALTH CARE – 1.3% Aetna, Inc. BioMarin Pharmaceutical, Inc.* CONMED Corp.* Cooper Cos., Inc. Hospira, Inc.* Pain Therapeutics, Inc.* QLT, Inc. (Canada)* St. Jude Medical, Inc. UnitedHealth Group, Inc. WellPoint, Inc. INDUSTRIALS – 2.5% Acacia Research - Acacia Technologies* Capstone Turbine Corp.* Chart Industries, Inc.* Covanta Holding Corp. 8 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) 17 DPH Holdings Corp. $ Dun & Bradstreet Corp. Interface, Inc. - Cl. A Kansas City Southern* Pall Corp. Pentair, Inc. Samsung Heavy Industries Co., Ltd. (South Korea) Stanley Black & Decker, Inc. Swift Transportation Co.* TransDigm Group, Inc.* Tyco International Ltd. (Switzerland) INFORMATION TECHNOLOGY – 2.6% AAC Technologies Holdings, Inc. (China) Apple, Inc.* BMC Software, Inc.* Citrix Systems, Inc.* Dice Holdings, Inc.* Intermec, Inc.* Mail.ru Group Ltd. - GDR (Russia)* Mastercard, Inc. - Cl. A Monster Worldwide, Inc.* Motorola Solutions, Inc. NetApp, Inc.* Oracle Corp. Parametric Technology Corp.* Salesforce.com, Inc.* Visa, Inc. - Cl. A MATERIALS – 0.4% Cytec Industries, Inc. Harry Winston Diamond Corp. (Canada)* Newmont Mining Corp. Tronox, Inc.* TELECOMMUNICATION SERVICES – 0.7% AT&T, Inc. Cellcom Israel Ltd. (Israel) China Unicom Hong Kong Ltd. (China) Chunghwa Telecom Co., Ltd. - ADR (Taiwan) 9 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TELECOMMUNICATION SERVICES (Continued) Deutsche Telekom A.G. (Germany) $ Deutsche Telekom A.G. - ADR (Germany) France Telecom S.A. - ADR (France) KT Corp. - ADR (South Korea) Mobile Telesystems OJSC - ADR (Russia) Philippine Long Distance Telephone Co. - ADR (Philippines) SK Telecom Co., Ltd. - ADR (South Korea) StarHub Ltd. (Singapore) Telefonica Czech Republic A.S. (Czech Republic) Telekomunikacja Polska S.A. - GDR (Poland) Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $12,893,311) EXCHANGE-TRADED FUNDS – 10.1% iShares MSCI Japan Index Fund iShares Russell 2000 Index Fund Market Vectors Gold Miners ETF Powershares QQQ Trust Series 1 ProShares UltraShort Euro* ProShares UltraShort Yen* SPDR Gold Shares* SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Cost $8,390,838) PREFERRED STOCKS – 1.7% CONSUMER DISCRETIONARY – 0.2% Callaway Golf Co.1, 3 Goodyear Tire & Rubber Co.3 CONSUMER STAPLES – 0.1% Bunge Ltd. (Bermuda)3 ENERGY – 0.4% ATP Oil & Gas Corp.3 50 Chesapeake Energy Corp.2, 3 Energy XXI Bermuda Ltd. (Bermuda)3 Goodrich Petroleum Corp.3 Petroquest Energy, Inc.3 10 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) ENERGY (Continued) SandRidge Energy, Inc.3 $ FINANCIALS – 0.8% Alexandria Real Estate Equities, Inc.3 AMG Capital Trust II3 51 Bank of America Corp.3 Citigroup, Inc.3 Forest City Enterprises, Inc.1, 3 Health Care REIT, Inc.3 KeyCorp3 Synovus Financial Corp.3 UBS A.G. (Switzerland)3 Wintrust Financial Corp.3 HEALTH CARE – 0.1% 85 HealthSouth Corp.3 Omnicare Capital Trust II1, 3 INDUSTRIALS – 0.1% 2010 Swift Mandatory Common Exchange Security Trust2, 3 Continental Airlines Finance Trust II1, 3 TOTAL PREFERRED STOCKS (Cost $1,623,823) Number of Contracts Value PURCHASED CALL OPTIONS – 0.3% NAT GAS EURO OPT 3 Exercise Price: $7, Expiration Date: December 29, 2015* 3 Exercise Price: $7, Expiration Date: January 27, 2016* 3 Exercise Price: $7, Expiration Date: February 25, 2016* 3 Exercise Price: $7, Expiration Date: March 29, 2016* 3 Exercise Price: $7, Expiration Date: April 27, 2016* 3 Exercise Price: $7, Expiration Date: May 26, 2016* 3 Exercise Price: $7, Expiration Date: June 28, 2016* 3 Exercise Price: $7, Expiration Date: July 27, 2016* 3 Exercise Price: $7, Expiration Date: August 27, 2016* 3 Exercise Price: $7, Expiration Date: September 28, 2016* 3 Exercise Price: $7, Expiration Date: October 27, 2016* 3 Exercise Price: $7, Expiration Date: November 26, 2016* 11 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Contracts Value PURCHASED CALL OPTIONS (Continued) SPDR S&P rust Exercise Price: $130, Expiration Date: November 19, 2011* $ TOTAL PURCHASED CALL OPTIONS (Cost $317,567) PURCHASED PUT OPTIONS – 1.0% CurrencyShares Japanese Yen Trust Exercise Price: $110, Expiration Date: January 19, 2013* 20 Golar LNG Ltd. Exercise Price: $30, Expiration Date: November 19, 2011* Gold Resource Corp. 76 Exercise Price: $15, Expiration Date: December 17, 2011* 43 Exercise Price: $18, Expiration Date: December 17, 2011* iShares Russell 2000 Index Fund Exercise Price: $68, Expiration Date: December 17, 2011* SPDR S&P rust Exercise Price: $112, Expiration Date: January 21, 2012* Exercise Price: $112, Expiration Date: November 19, 2011* Exercise Price: $115, Expiration Date: November 19, 2011* Exercise Price: $125, Expiration Date: November 19, 2011* Exercise Price: $110, Expiration Date: December 17, 2011* Exercise Price: $112, Expiration Date: December 17, 2011* Exercise Price: $125, Expiration Date: December 17, 2011* TOTAL PURCHASED PUT OPTIONS (Cost $1,248,697) TOTAL INVESTMENTS – 52.8% (Cost $45,852,161) Other Assets in Excess of Liabilities – 47.2% TOTAL NET ASSETS – 100.0% $ Principal Amount Value SECURITIES SOLD SHORT – (17.1)% CORPORATE BONDS – (1.5)% ) Caesars Entertainment Operating Co., Inc., 10.000%1 ) ) Ply Gem Industries, Inc., 8.250%1 ) ) Texas Industries, Inc., 9.250%1 ) TOTAL CORPORATE BONDS (Proceeds $1,317,601) ) 12 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS – (7.1)% CONSUMER DISCRETIONARY – (2.5)% ) American Eagle Outfitters, Inc. $ ) ) Burberry Group PLC (United Kingdom) ) ) Callaway Golf Co. ) ) CBS Corp. - Cl. B ) ) Chico's FAS, Inc. ) ) Coach, Inc. ) ) Columbia Sportswear Co. ) ) Goodyear Tire & Rubber Co.* ) ) Kohl's Corp. ) ) Lamar Advertising Co. - Cl. A* ) ) Lennar Corp. - Cl. A ) ) LVMH Moet Hennessy Louis Vuitton S.A. (France) ) ) MakeMyTrip Ltd. (India)* ) ) MGM Resorts International* ) ) Mohawk Industries, Inc.* ) ) News Corp. - Cl. A ) ) Omnicom Group, Inc. ) ) Pier 1 Imports, Inc.* ) ) Ralph Lauren Corp. ) ) Regis Corp. ) ) Salvatore Ferragamo Italia S.p.A. (Italy)* ) ) Sirius XM Radio, Inc.* ) ) Sonic Automotive, Inc. - Cl. A ) ) Sony Corp. - ADR (Japan) ) ) Tiffany & Co. ) ) Urban Outfitters, Inc.* ) ) VF Corp. ) ) Viacom, Inc. - Cl. B ) ) Virgin Media, Inc. ) ) Wolverine World Wide, Inc. ) ) CONSUMER STAPLES – 0.0% ) Bunge Ltd. ) ENERGY – (0.4)% ) Alpha Natural Resources, Inc.* ) ) Chesapeake Energy Corp. ) ) Endeavour International Corp.* ) ) Energy XXI Bermuda Ltd. (Bermuda)* ) ) GMX Resources, Inc.* ) ) Goodrich Petroleum Corp.* ) ) Ocean Rig UDW, Inc. (Cyprus)* ) 13 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) ENERGY (Continued) ) Petroquest Energy, Inc.* $ ) ) SandRidge Energy, Inc.* ) ) Spectra Energy Corp. ) ) Western Refining, Inc.* ) ) FINANCIALS – (0.8)% ) Affiliated Managers Group, Inc.* ) ) Alexandria Real Estate Equities, Inc. ) ) Annaly Capital Management, Inc. ) ) Banco Bilbao Vizcaya Argentaria S.A. (Spain) ) ) Banco Popular Espanol S.A. (Spain) ) ) Banco Santander S.A. (Spain) ) ) Bank of America Corp. ) ) Bankinter S.A. (Spain) ) ) Citigroup, Inc. ) ) CNO Financial Group, Inc.* ) ) Commerzbank A.G. (Germany)* ) ) Deutsche Bank A.G. (Germany) ) ) Forest City Enterprises, Inc. - Cl. A* ) ) Health Care REIT, Inc. ) ) KeyCorp ) ) Knight Capital Group, Inc. - Cl. A* ) ) MF Global Holdings Ltd.* ) ) Synovus Financial Corp. ) ) Weyerhaeuser Co. ) ) Wintrust Financial Corp. ) ) HEALTH CARE – (0.6)% ) Alere, Inc.* ) ) Brookdale Senior Living, Inc.* ) ) Eli Lilly & Co. ) ) HealthSouth Corp.* ) ) Illumina, Inc.* ) ) Intuitive Surgical, Inc.* ) ) Laboratory Corp. of America Holdings* ) ) MAKO Surgical Corp.* ) ) Molina Healthcare, Inc.* ) ) Omnicare, Inc. ) ) Owens & Minor, Inc. ) ) Quest Diagnostics, Inc. ) 14 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) HEALTH CARE (Continued) ) Savient Pharmaceuticals, Inc.* $ ) ) Teleflex, Inc. ) ) West Pharmaceutical Services, Inc. ) ) INDUSTRIALS – (1.7)% ) 3M Co. ) ) Aerovironment, Inc.* ) ) Armstrong World Industries, Inc. ) ) Avis Budget Group, Inc.* ) ) Canadian Pacific Railway Ltd. (Canada) ) ) Chart Industries, Inc.* ) ) Cummins, Inc. ) ) DryShips, Inc. (Greece)* ) ) Emerson Electric Co. ) ) EnerSys* ) ) Fortune Brands Home & Security, Inc.* ) ) Franklin Electric Co., Inc. ) ) General Cable Corp.* ) ) Greenbrier Cos., Inc.* ) ) Hawaiian Holdings, Inc.* ) ) Huntington Ingalls Industries, Inc.* ) ) Iron Mountain, Inc. ) ) JetBlue Airways Corp.* ) ) Masco Corp. ) ) Meritor, Inc.* ) ) Navistar International Corp.* ) ) Owens Corning* ) ) PACCAR, Inc. ) ) RailAmerica, Inc.* ) ) Rockwell Automation, Inc. ) ) Sensata Technologies Holding N.V. (Netherlands)* ) ) Swift Transportation Co.* ) ) Terex Corp.* ) ) United Continental Holdings, Inc.* ) ) WESCO International, Inc.* ) ) INFORMATION TECHNOLOGY – (0.6)% ) Ciena Corp.* ) ) Dassault Systemes S.A. - ADR (France) ) ) Dell, Inc.* ) ) Microchip Technology, Inc. ) 15 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) ) Micron Technology, Inc.* $ ) ) Molex, Inc. ) ) Novellus Systems, Inc.* ) ) Nuance Communications, Inc.* ) ) Rovi Corp.* ) ) VeriSign, Inc. ) ) WebMD Health Corp.* ) ) MATERIALS – (0.5)% ) Aptargroup, Inc. ) ) Cemex S.A.B. de C.V. - ADR (Mexico)* ) ) Chemtura Corp.* ) ) Globe Specialty Metals, Inc. ) ) MeadWestvaco Corp. ) ) Praxair, Inc. ) ) Scotts Miracle-Gro Co. - Cl. A ) ) Sherwin-Williams Co. ) ) Stillwater Mining Co.* ) ) Valspar Corp. ) ) Westlake Chemical Corp. ) ) TOTAL COMMON STOCKS (Proceeds $6,064,807) ) EXCHANGE-TRADED FUNDS – (6.6)% ) iShares Barclays 20+ Year Treasury Bond Fund ) ) iShares Barclays 7-10 Year Treasury Bond Fund ) ) iShares Cohen & Steers Realty Majors Index Fund ) ) iShares Dow Jones U.S. Real Estate Index Fund ) ) iShares MSCI EAFE Index Fund ) ) iShares Russell 2000 Index Fund ) ) iShares Russell Midcap Growth Index Fund ) ) iShares Russell Midcap Value Index Fund ) ) iShares S&P 500 Index Fund ) ) iShares S&P SmallCap 600 Index Fund ) ) Software HOLDRs Trust ) ) SPDR S&P rust ) ) Vanguard FTSE All-World ex-US ETF - Cl. U ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $5,721,246) ) 16 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) RIGHTS – 0.0% ) Banco Santander S.A. (Spain)* $ ) TOTAL RIGHTS (Proceeds $1,013) ) Principal Amount Value U.S. TREASURY SECURITIES – (1.2)% $ ) United States Treasury Note/Bond, 2.125% ) TOTAL U.S. TREASURY SECURITIES (Proceeds $983,750) ) Number of Contracts Value WRITTEN CALL OPTIONS – 0.0% ) Acacia Research - Acacia Technologies Exercise Price: $43, Expiration Date: November 19, 2011* ) ) CurrencyShares Japanese Yen Trust Exercise Price: $134, Expiration Date: December 17, 2011* ) (4 ) Liberty Media Corp. - Liberty Capital Exercise Price: $80, Expiration Date: November 19, 2011* ) ) Market Vectors Gold Miners ETF Exercise Price: $65, Expiration Date: December 17, 2011* ) ) SL Green Realty Corp. Exercise Price: $85, Expiration Date: November 19, 2011* -0 ) SPDR S&P rust Exercise Price: $130, Expiration Date: November 19, 2011* ) ) Tiffany & Co. Exercise Price: $80, Expiration Date: November 19, 2011* ) TOTAL WRITTEN CALL OPTIONS (Proceeds $29,977) ) WRITTEN PUT OPTIONS – (0.7)% Acacia Research - Acacia Technologies ) Exercise Price: $40, Expiration Date: November 19, 2011* ) ) Exercise Price: $38, Expiration Date: November 19, 2011* ) ) Chart Industries, Inc. Exercise Price: $50, Expiration Date: November 19, 2011* ) ) iShares Russell 2000 Index Fund Exercise Price: $63, Expiration Date: December 17, 2011* ) ) QLT, Inc. Exercise Price: $8, Expiration Date: December 17, 2011* ) Sirius XM Radio, Inc. ) Exercise Price: $2, Expiration Date: January 21, 2012* ) ) Exercise Price: $2, Expiration Date: December 17, 2011* ) 17 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Number of Contracts Value SECURITIES SOLD SHORT (Continued) WRITTEN PUT OPTIONS (Continued) SPDR S&P rust ) Exercise Price: $107, Expiration Date: January 21, 2012* $ ) ) Exercise Price: $105, Expiration Date: December 17, 2011* ) ) Exercise Price: $120, Expiration Date: December 17, 2011* ) ) Exercise Price: $107, Expiration Date: December 17, 2011* ) ) Exercise Price: $120, Expiration Date: November 19, 2011* ) ) Exercise Price: $110, Expiration Date: November 19, 2011* ) ) Exercise Price: $107, Expiration Date: November 19, 2011* ) ) Exercise Price: $105, Expiration Date: November 19, 2011* ) ) Wal-Mart Stores, Inc. Exercise Price: $53, Expiration Date: January 21, 2012* ) TOTAL WRITTEN PUT OPTIONS (Proceeds $775,217) ) TOTAL SECURITIES SOLD SHORT (Proceeds $14,893,611) $ ) ADR – American Depository Receipt GDR – Global Depository Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 Callable. 2 144A restricted security. 3 Convertible security. 4 Variable, floating or step rate security. 5 Security is in default. See accompanying Notes to Financial Statements. 18 Palmer Square Absoute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) SWAP CONTRACTS Credit Default Swaps Premium Unrealized Notional Pay/Receive(A) Fixed Expiration Paid Appreciation/ Counterparty Reference Instrument Amount Fixed Rate Rate Date (Received) (Depreciation) CS Australia Government Bond 6.50%, 05/15/2013 Pay 1.00% 9/20/2016 JPM Australia Government Bond 6.50%, 05/15/2013 Pay 100.00% 9/20/2016 CS Australia Government Bond 6.50%, 05/15/2013 Pay 100.00% 12/20/2016 JPM Australia Government Bond 6.50%, 05/15/2013 Pay 100.00% 12/20/2016 CITI Bank of America Corp. 6.25%, 04/15/2012 Receive 100.00% 9/20/2016 GS Bank of America Corp. 6.25%, 04/15/2012 Receive 100.00% 9/20/2016 CITI Bank of America Corp. 6.25%, 04/15/2012 Receive 100.00% 12/20/2016 GS Bank of America Corp. 6.25%, 04/15/2012 Receive 100.00% 12/20/2016 JPM Belgium Government Bond 4.25%, 09/28/2014 Pay 100.00% 9/20/2016 JPM Brazilian Government International Bond 12.25%, 03/06/2030 Pay 100.00% 6/20/2016 GS Brazilian Government International Bond 12.25%, 03/06/2030 Pay 100.00% 9/20/2016 JPM Brazilian Government International Bond 12.25%, 03/06/2030 Pay 100.00% 9/20/2016 JPM Brazilian Government International Bond 12.25%, 03/06/2030 Pay 100.00% 12/20/2016 JPM Brazilian Government International Bond 12.25%, 03/06/2030 Pay 100.00% 12/20/2016 GS Federal Republic of Germany 6.00%, 06/20/2016 Pay 25.00% 12/20/2016 JPM Federal Republic of Germany 6.00%, 06/20/2016 Pay 25.00% 12/20/2016 JPM First Data Corp. 9.88%, 09/24/2015 Pay 500.00% 6/20/2016 JPM Ford Motor Co. 6.5%, 08/01/2018 Receive 500.00% 3/20/2016 JPM Goodyear Tire & Rubber Co. 7.00%, 03/15/2028 Receive 500.00% 6/20/2016 JPM Jones Group, Inc. 5.13%, 11/15/2014 Pay 100.00% 6/20/2016 CITI Kazakhstan Government International Bond 11.13%, 05/11/2007 Pay 100.00% 9/20/2016 CITI Markit CDX NA High Yield Series 16 Index Receive 500.00% 6/20/2016 JPM Markit CDX NA High Yield Series 17 Index Pay 500.00% 12/20/2016 JPM Markit CDX NA High Yield Series 17 Index Receive 500.00% 12/20/2016 JPM Philippine Government International Bond 10.63%, 03/16/2025 Pay 100.00% 6/20/2016 GS Republic of Korea 4.88%, 09/22/2014 Pay 100.00% 6/20/2016 JPM Republic of Korea 4.88%, 09/22/2014 Pay 100.00% 6/20/2016 GS Republic of Korea 4.88%, 9/22/2014 Pay 100.00% 12/20/2016 JPM Rite Aid Corp. 7.70%, 02/15/2027 Receive 500.00% 6/20/2013 JPM Rite Aid Corp. 7.70%, 02/15/2027 Receive 500.00% 6/20/2013 JPM Rite Aid Corp. 7.70%, 02/15/2027 Receive 500.00% 6/20/2014 JPM Rite Aid Corp. 7.70%, 02/15/2027 Receive 500.00% 6/20/2014 JPM South Africa Government International Bond 6.50%, 06/02/2014 Pay 100.00% 6/20/2016 JPM South Africa Government International Bond 6.50%, 06/02/2014 Pay 100.00% 9/20/2016 19 Palmer Square Absoute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Credit Default Swaps (continued) Premium Unrealized Notional Pay/Receive(A) Fixed Expiration Paid Appreciation/ Counterparty Reference Instrument Amount Fixed Rate Rate Date (Received) (Depreciation) GS South Africa Government International Bond 6.50%, 06/02/2014 Pay 100.00% 9/20/2016 GS South Africa Government International Bond 6.50%, 06/02/2014 Pay 100.00% 12/20/2016 JPM United Kingdom Gilt 4.25%, 06/07/2032 Pay 100.00% 6/20/2021 CITI United Kingdom Gilt 4.25%, 06/07/2032 Pay 100.00% 9/20/2016 GS United Kingdom Gilt 4.25%, 06/07/2032 Pay 100.00% 12/20/2016 JPM United Kingdom Gilt 4.25%, 06/07/2032 Pay 100.00% 12/20/2016 CS United Kingdom Gilt 4.25%, 06/07/2032 Pay 100.00% 9/20/2021 CS United Kingdom Gilt 4.25%, 06/07/2032 Pay 100.00% 12/20/2021 Total Credit Default Swaps (A) If Palmer Square Absolute Return Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument.If Palmer Square Absolute Return Fund is receiving a fixed rate, Palmer Square Absolute Return Fund acts as guarantor of the variable instrument. Interest Rate Swaps Premium Unrealized Notional Pay/Receive Fixed Expiration Paid Appreciation/ Counterparty Floating Rate Index Amount Fixed Rate Rate Date (Received) (Depreciation) JPM 6-Month CHF-LIBOR Pay 1.418% 10/6/2021 - JPM 6-Month JPY-LIBOR Pay 5/31/2016 - JPM 6-Month JPY-LIBOR Pay 5/31/2016 - JPM 6-Month JPY-LIBOR Pay 5/31/2016 - JPM 6-Month JPY-LIBOR Pay 5/31/2016 - JPM 6-Month JPY-LIBOR Pay 5/31/2016 - JPM 6-Month JPY-LIBOR Pay 5/31/2016 - JPM 6-Month JPY-LIBOR Pay 5/31/2016 - JPM 6-Month JPY-LIBOR Pay 5/31/2016 - Total Interest Rate Swaps - Cross-Currency Interest Rate Swaptions Premium Pay/Receive Exercise Expiration Notional Paid Market Counterparty Description Floating Rate Index Floating Rate Rate Date Amount (Received) Value JPM Call - OTC 5-Year Cross Currency TRY 692,300 Interest Rate Swap 3-Month USD-LIBOR-BBA Receive 9.10% 7/2/2012 Total Cross-Currency Interest Rate Swaptions Inflation Cap Premium Strike Expiration Notional Paid Market Counterparty Description Exercise Index Index Date Amount (Received) Value JPM Cap - OTC CPURNSA Index Maximum of (Inflation Adjustment - 1.05) or 0 10/18/2021 Total Inflation Cap Inflation Floor Premium Strike Expiration Notional Paid Market Counterparty Description Exercise Index Index Date Amount (Received) Value JPM Floor - OTC CPURNSA Index Maximum of (1.02 - Inflation Adjustment) or 0 10/18/2021 Total Inflation Floor 20 Palmer Square Absoute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) Interest Rate Swaptions Premium Pay/Receive Exercise Expiration Notional Paid Market Counterparty Description Floating Rate Index Floating Rate Rate Date Amount (Received) Value JPM Call - OTC 10-Year Interest Rate Swap KRW-CD-KSDA-Bloomberg Receive 4.30% 5/28/2013 JPM Call - OTC 10-Year Interest Rate Swap KRW-CD-KSDA-Bloomberg Receive 4.18% 7/22/2013 JPM Call - OTC 10-Year Interest Rate Swap KRW-CD-KSDA-Bloomberg Receive 4.25% 10/28/2013 JPM Put - OTC 10-Year Interest Rate Swap 3-Month USD-LIBOR-BBA Receive 5.91% 7/8/2016 JPM Put - OTC 4-Year Interest Rate Swap 6-Month JPY-LIBOR-BBA Pay 0.30% 9/13/2012 JPM Put - OTC 3-Year Interest Rate Swap 3-Month USD-LIBOR-BBA Receive 2.00% 10/29/2012 JPM Put - OTC 3-Year Interest Rate Swap 3-Month USD-LIBOR-BBA Receive 3.00% 10/29/2013 Total Interest Rate Swaptions Foreign Currency Options Exercise Expiration Notional Market Description Price Date Amount Premium Value Call - OTC USD versus JPY 2/1/2012 Put - OTC GBP versus USD 4/4/2012 Put - OTC EUR versus USD 4/4/2012 Call - OTC USD versus JPY 90 8/1/2014 Call - OTC USD versus JPY 8/1/2015 Call - OTC USD versus JPY 8/1/2016 CHF - Swiss Franc EUR - Euro JPY - Japanese Yen KRW - Korean Wan TRY - New Turkish Lira 21 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 (Unaudited) FOREIGN CURRENCY EXCHANGE CONTRACTS Unrealized Settlement Contract Amount Currency Appreciation/ Date Receive Deliver Value (Depreciation) November 7, 2011 ) USD ) EUR ) $ ) November 22, 2011 USD COP November 22, 2011 ) USD ) EUR ) ) November 22, 2011 ) USD ) JPY ) December 9, 2011 USD CLP December 9, 2011 ) USD ) CLP ) December 13, 2011 ) USD ) TWD ) December 20, 2011 ) USD ) BRL ) ) December 20, 2011 ) USD ) CHF ) ) December 20, 2011 ) USD ) CZK ) December 20, 2011 ) USD ) EUR ) December 20, 2011 USD EUR ) December 20, 2011 ) USD ) GBP ) ) December 20, 2011 USD GBP December 20, 2011 ) USD ) JPY ) December 20, 2011 USD JPY ) December 20, 2011 ) USD ) MXN ) ) January 4, 2012 ) USD ) UAH ) ) TOTAL FOREIGN CURRENCY EXCHANGE CONTRACTS $ 22 Palmer Square Absolute Return Fund SUMMARY OF INVESTMENTS As of October 31, 2011 (Unaudited) Security Type/Sector Percent of Total Net Assets Bank Loans 2.0% Corporate Bonds 22.7% Common Stocks Consumer Discretionary 3.9% Information Technology 2.6% Industrials 2.5% Energy 1.9% Health Care 1.3% Financials 1.1% Telecommunication Services 0.7% Consumer Staples 0.6% Materials 0.4% Total Common Stocks 15.0% Exchange-Traded Funds 10.1% Preferred Stocks 1.7% Financials 0.8% Energy 0.4% Consumer Discretionary 0.2% Health Care 0.1% Industrials 0.1% Consumer Staples 0.1% Total Preferred Stocks 1.7% Purchased Call Options 0.3% Purchased Put Options 1.0% Total Investments 52.8% Other Assets in Excess of Liabilities 47.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 23 Palmer Square Absolute Return Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2011 (Unaudited) Assets: Investments in securities, at value (cost $44,285,897) $ Foreign currency, at value (cost $547,058) Purchased options at fair value (cost $2,482,044) Cash Collateral held at custodian for the benefit of brokers Premiums paid on open swap contracts Receivables: Investment securities sold Fund shares sold Unrealized appreciation on open swap contracts Unrealized gain on foriegn currency exchange contracts Dividends and interest Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $14,088,417) Foreign cash sold short, at value (proceeds $65,591) Written options outstanding, at fair value (premiums received $935,874) Payables: Investment securities purchased Due to Advisor Shareholder servicing plan fees (Note 6) Distribution Plan (Note 7) Premiums received on open swap contracts Unrealized depreciation on open swap contracts Dividends and interest on securities sold short Fund accounting fees Fund shares redeemed Chief Compliance Officer fees Administration fees Variation margin Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments, securities sold short, purchased options, written options, swap contracts, futures,and foreign currency transactions ) Net unrealized appreciation/depreciation on: Investments Securities sold short ) Purchased options ) See accompanying Notes to Financial Statements. 24 Palmer Square Absolute Return Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2011 (Unaudited) Written options Swap contracts Futures ) Foreign currency translation Net unrealized appreciation Net Assets $ Maximum Offering Price per Share: Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price Maximum sales charge (5.75%* of offering price) Maximum offering price to public $ See accompanying Notes to Financial Statements. 25 Palmer Square Absolute Return Fund STATEMENT OF OPERATIONS For the Period Ended October 31, 2011 (Unaudited) Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Shareholder servicing fees - (Note 6) Distribution fees - Class A (Note 7) Fund accounting fees Transfer agent fees Legal fees Administration fees Custody fees Chief compliance officer fees Offering cost Registration fees Audit fees Trustees' fees and expenses Insurance fees Miscellaneous Total expenses Advisory fees waived ) Dividends and interest on securities sold short Interest expense Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on investments, futures, purchased options, securities sold short, swap contracts, written options and foreign currency : Net realized gain (loss) on: Investments ) Futures ) Purchased options Securities sold short Swap contracts Written options ) Foreign currency transactions ) Net realized loss ) Net unrealized appreciation (depreciation) on: Investments Futures ) Purchased options ) Securities sold short ) Swap contracts Written options Foreign currency translations Net unrealized appreciation Net realized and unrealized loss on investments, futures, purchased options, securities sold short, swap contracts, written options and foreign currency ) Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 26 Palmer Square Absolute Return Fund STATEMENTS OF CHANGES IN NET ASSETS For the Period May 17, 2011* to October 31, 2011 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) Net realized loss on investments, futures, purchased options, securities sold short, swap contracts, written options and foreign currency ) Net unrealized appreciation on investments, futures, purchased options, securities sold short, swap contracts, written options and foreign currency Net decrease in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold: Class I Class A Cost of shares repurchased: Class I ) Class A ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold: Class I Class A Shares repurchased: Class I ) Class A ) Net increase shares outstanding * Commencement of operations. See accompanying Notes to Financial Statements. 27 Palmer Square Absolute Return Fund STATEMENT OF CASH FLOWS For the Period Ended October 31, 2011 (Unaudited) Increase/(Decrease) in Cash Cash flows provided by (used for) operating activities: Net decrease in net assets resulting from operations $ ) Adjustments to reconcile net decrease in net assets from operations to net cash used for operating activities: Purchases of long-term portfolio investments ) Sales of long-term portfolio investments Securities sold short Cover short securities ) Puchases of short-term securities ) Sales of short-term securities Premiums paid on open swap contracts ) Increase in investment securities sold receivable ) Increase in dividends and interest receivable ) Increase in prepaid expenses ) Increase in investment securities purchased Increase in premiums received on open swap contracts Increase in Due to Advisor Increase in dividends and interest on securities sold short Increase in distribution plan Increase in administration fees Increase in fund accounting fees Increase in Chief Compliance Officer fees Increase in accrued other expenses Net amortization on investments Net realized gain (loss) on: Investments Futures Purchased options ) Securities sold short ) Written options Change in unrealized appreciation (depreciation) on: Investments ) Purchased options Securities sold short Swap contracts ) Written options ) Foreign currency translations ) Net cash used for operating activities ) Cash flows provided by / (used for) financing activities: Proceeds from shares sold: Cost of shares repurchased: ) Net cash provided by financing activities Net increase in cash Cash at beginning of period - Cash at end of period See accompanying Notes to Financial Statements. 28 Palmer Square Absolute Return Fund FINANCIAL HIGHLIGHTS Class I Per share operating performance. For a capital share outstanding throughout each period. For the Period May 17, 2011* to October 31, 2011 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment loss ) 1 Net realized and unrealized loss on investments ) Total from investment operations ) Net asset value, end of period $ Total return )% 2 Ratios and Supplemental Data: Net assets, end of period (in 000s) $ Ratio of expenses to average net assets Before fees waived and expenses absorbed % 3, 4 After fees waived and expenses absorbed % 3, 4 Ratio of net investment income to average net assets Before fees waived and expenses absorbed )% 3, 5 After fees waived and expenses absorbed )% 3, 5 Portfolio turnover rate** % 2 * Commencement of operations. ** Please note that the portfolio turnover figures shown above are calculated in accordance with Item 13 of Form N-1A which exclude cash, securities, including options, futures, and cash held against other derivatives whose maturities or expiration dates at the time of acquisition were one year or less.Also not included is notional values of certain derivative contracts.Had the turnover ratio included cash, options and related derivative trading activities, the Fund’s advisor believes the ratio would have been lowered. 1 Based on average shares outstanding for the period. Amount represents less than $0.01 per share. 2 Not annualized. 3 Annualized. 4 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of expenses to average net assets before fees waived would have been 2.86%; the ratio of expenses to average net assets after fees waived would have been 2.25%. 5 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of net investment income to average net assets before fees waived would have been (1.48)%; the ratio of net investment income to average net assets after fees waived would have been (0.87)%. See accompanying Notes to Financial Statements. 29 Palmer Square Absolute Return Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Period May 17, 2011* to October 31, 2011 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment loss ) 1 Net realized and unrealized loss on investments ) Total from investment operations ) Net asset value, end of period $ Total return2 )% 3 Ratios and Supplemental Data: Net assets, end of period (in 000s) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 4, 5 After fees waived and expenses absorbed % 4, 5 Ratio of net investment income to average net assets: Before fees waived and expenses absorbed )% 4, 6 After fees waived and expenses absorbed )% 4, 6 Portfolio turnover rate** % 3 * Commencement of operations. ** Please note that the portfolio turnover figures shown above are calculated in accordance with Item 13 of Form N-1A which exclude cash, securities, including options, futures, and cash held against other derivatives whose maturities or expiration dates at the time of acquisition were one year or less.Also not included is notional values of certain derivative contracts.Had the turnover ratio included cash, options and related derivative trading activities, the Fund’s advisor believes the ratio would have been lowered. 1 Based on average shares outstanding for the period. Amount represents less than $0.01 per share. 2 Does not include payment of maximum sales charge of 5.75%.If the sales charges were included, total return would be lower.These returns include Rule 12b-1 fees of up to 0.25% and do not reflect the deduction of taxes that a shareholder would pay on the redemption of Fund shares. 3 Not annualized. 4 Annualized. 5 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of expenses to average net assets before fees waived would have been 3.11%; the ratio of expenses to average net assets after fees waived would have been 2.50%. 6 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of net investment income to average net assets before fees waived would have been (1.73)%; the ratio of net investment income to average net assets after fees waived would have been (1.12)%. See accompanying Notes to Financial Statements. 30 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS – October 31, 2011 (Unaudited) Note 1 – Organization Palmer Square Absolute Return Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek capital appreciation with an emphasis on absolute (positive) returns and low correlation to the broader equity and bond markets.The Fund commenced investment operations on May 17, 2011, with two classes of shares, Class I and Class A. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded.The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted as of 4:00 PM Eastern Standard Time.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. 31 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS – October 31, 2011 (Unaudited) – Continued (c) Forward Foreign Currency Exchange Contracts The Fund may utilize forward foreign currency exchange contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.The Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions. (d) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. (e) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility.In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on effecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions.The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. The Fund may also enter into the purchase or sale of related caps, floors and collars.The Fund may enter into these transactions to preserve a return or spread on a particular investment or portion of its portfolio, to protect against currency fluctuations or to protect against any increase in the price of securities it anticipates purchasing at a later date.Swaps may be used in conjunction with other instruments to offset interest rate, currency or other underlying risks.For example, interest rate swaps may be offset with "caps," "floors" or "collars".A "cap" is essentially a call option which places a limit on the amount of floating rate interest that must be paid on a certain principal amount.A "floor" is essentially a put option which places a limit on the minimum amount that would be paid on a certain principal amount.A "collar" is essentially a combination of a long cap and a short floor where the limits are set at different levels. 32 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS – October 31, 2011 (Unaudited) – Continued Transactions in option contracts written for the period May 17, 2011 through October 31, 2011 were as follows: Number of Contracts Premiums Received Outstanding at May 17,2011 (commencement of operations) - $ - Options written Options terminated in closing purchasing transactions ) ) Options expired ) ) Options exercised ) ) Outstanding at October 31, 2011 $ (f) Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading.Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred.When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract.Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments.The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction.Finally, the risk exists that losses could exceed amounts disclosed on the Statements of Assets and Liabilities.There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. The Fund had the following futures contracts open at October 31, 2011: Future Contracts Number of Contracts Description Expiration Date Unrealized Appreciation (Depreciation) IBEX 35 Index Future November, 2011 $ $ (g) Exchange Traded Notes Exchange Traded Notes “ETNs” are debt securities that combine certain aspects of Exchange Traded Funds “ETFs” and bonds.ETNs are not investment companies and thus are not regulated under the 1940 Act.ETNs, like ETFs, are traded on stock exchanges and generally track specified market indices, and their value depends on the performance of the underlying index and the credit rating of the issuer.ETNs may be held to maturity, but unlike bonds there are no periodic interest payments and principal is not protected. 33 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS – October 31, 2011 (Unaudited) – Continued (h) Total Return Swap Contracts The Fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage exposure to specific sectors or industries and to gain exposure to specific markets/countries and to specific sectors/industries.To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty.Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The risk of loss under a swap contract may exceed the amount recorded as an asset or a liability on the Statement of Assets and Liabilities.The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform.The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. (i) Credit Default Swap Contracts The Fund may enter into credit default swap agreements to hedge credit and market risk and to gain exposure on individual names and/or baskets of securities.In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity.Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration.An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books.An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books.Periodic payments received or paid by the fund are recorded as realized gains or losses.The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss.Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations.The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. (j) Interest Rate Swap Contracts The Fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rates and gain exposure on interest rates.An interest rate swap can be purchased or sold with an upfront premium.An upfront payment received by the fund is recorded as a liability on the fund’s books.An upfront payment made by the fund is recorded as an asset on the fund’s books.Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform.The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. 34 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS – October 31, 2011 (Unaudited) – Continued (k) Currency Swap Contracts The Fund may enter into currency swap agreements, which are similar to interest rate swaps except that they involve multiple currencies.The Fund may enter into a currency swap when it has exposure to one currency and desires exposure to a different currency.Typically the interest rates that determine the currency swap payments are fixed, although occasionally one or both parties may pay a floating rate of interest.Unlike an interest rate swap, however, the principal amounts are exchanged at the beginning of the contract and returned at the end of the contract.In addition to paying and receiving amounts at the beginning and termination of the agreements, both sides will also have to pay in full periodically based upon the currency they have borrowed.Change in foreign exchange rates and changes in interest rates, as described above, may negatively affect currency swaps. (l) Other The Fund may purchase participations in commercial loans.Such investments may be secured or unsecured.Loan participations typically represent direct participation, together with other parties, in a loan to a corporate borrower, and generally are offered by banks or other financial institutions or lending syndicates.The Fund may participate in such syndications, or can buy part of a loan, becoming a part lender.When purchasing indebtedness and loan participations, the Fund assumes the credit risk associated with the corporate borrower and may assume the credit risk associated with an interposed bank or other financial intermediary.The indebtedness and loan participations in which the Fund intends to invest may not be rated by any nationally recognized rating service. In addition, the Fund may enter into, or acquire participations in, delayed funding loans and revolving credit facilities.Delayed funding loans and revolving credit facilities are borrowing arrangements in which the lender agrees to make loans up to a maximum amount upon demand by the borrower during a specified term.A revolving credit facility differs from a delayed funding loan in that as the borrower repays the loan, an amount equal to the repayment may be borrowed again during the term of the revolving credit facility.Delayed funding loans and revolving credit facilities usually provide for floating or variable rates of interest.These commitments may have the effect of requiring the Fund to increase its investment in a company at a time when it might not otherwise decide to do so (including at a time when the company's financial condition makes it unlikely that such amounts will be repaid).To the extent that the Fund is committed to advance additional funds, it will at all-times segregate or "earmark" liquid assets, in an amount sufficient to meet such commitments. (m) Securities Lending The Fund may engage in securities lending.The loans are secured by collateral.During the term of the loan, the Fund will continue to receive any interest, dividends or amounts on the loaned securities while receiving interest on the investment of the cash collateral.The cash collateral is maintained on the Fund's behalf.Loans are subject to termination at the option of the borrower of the security.Upon termination of the loan, the borrower will return to the lender securities identical to the loaned securities.The Fund may pay reasonable administrative and custodial fees in connection with a loan of its securities and may share the interest and/or fees earned on the collateral with the borrower.The Fund bears the risk of delay in recovery of, or even loss of rights in, the securities loaned should the borrower of the securities fail financially. As of October 31, 2011, the Fund had no securities on loan. (n) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date.Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the company’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the 35 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS – October 31, 2011 (Unaudited) – Continued respective securities using the effective interest method.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. The Fund incurred offering costs of approximately $40,667, which are being amortized over a one-year period from May 17, 2011 (commencement of operations). In conjunction with the use of short sales, futures contracts, or swap contracts, the Fund may be required to maintain collateral in various forms.At October 31, 2011 such collateral is denoted in the Fund’s Schedule of Investments and Statement of Assets and Liabilities.Also in conjunction with the use of short sales, options, futures contracts, or swap contracts, the Fund, when appropriate, utilizes a segregated margin deposit account with the counterparty.At October 31, 2011 these segregated margin deposit accounts are denoted in the Fund’s Statement of Assets and Liabilities. (o) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination.A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. The Income Tax Statement requires management of the Fund to analyze all open tax years, as defined by IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities.As of and during the period May 17, 2011 (commencement of operations) through October 31, 2011, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examination in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (p) Distributions to Shareholders The Fund will make distributions of net investment income and capital gains, if any, at least annually.Distributions to shareholders are recorded on the ex-dividend date.The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. generally accepted accounting principles. The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain (loss) items for financial statement and tax purposes.Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. 36 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS – October 31, 2011 (Unaudited) – Continued Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Palmer Square Capital Management LLC (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 1.95% of the Fund’s average daily net assets.The Fund’s advisor has contractually agreed to waive its fees and/or pay for expenses of the Fund to ensure that total annual fund operating expenses (excluding any acquired fund fees and expenses, interest, taxes, dividends and interest expenses on short positions, brokerage commissions and extraordinary expenses such as litigation expenses) do not exceed 2.25% and 2.50% of the average daily net assets of the Fund's Class I shares and Class A shares, respectively.This agreement is effective until August 31, 2012, and may be terminated by the Trust’s Board of Trustees. For the period May 17, 2011 (commencement of operations) through October 31, 2011, the Advisor waived $169,708 of its advisory fees.The Advisor may recover from the Fund fees and expenses previously waived or reimbursed, if the Fund’s expense ratio, including the recovered expenses, falls below any current expense limit and the expense limit in place at the time the expenses were incurred.The Advisor is permitted to seek reimbursement from the Fund for a period three fiscal years following the fiscal year in which such reimbursements occurred.At October 31, 2011, the amount of these potentially recoverable expenses was $169,708. The Advisor engages investment managers (“sub-advisors”) to manage the Fund.The Advisor compensates each sub-advisor out of the investment advisory fees the Advisor receives from the Fund. Grand Distribution Services, LLC (“GDS”) serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”), an affiliate of GDS, serves as the Fund’s fund accountant and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator.UMBFS also serves as the Fund’s transfer agent.JP Morgan Chase Bank, N.A. (“JPM”) serves as the Fund’s custodian. For the period May 17, 2011 (commencement of operations) through October 31, 2011, the Fund’s distributor retained $1,127 in commissions. Certain trustees and officers of the Trust are employees of UMBFS or MFAC.The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators.For the period May 17, 2011 (commencement of operations) through October 31, 2011, the Fund’s allocated fees incurred for Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust.The Fund’s allocated fees incurred for CCO services for the period May 17, 2011 (commencement of operations) through October 31, 2011, are reported on the Statement of Operations. 37 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS – October 31, 2011 (Unaudited) – Continued Note 4 – Federal Income Taxes At October 31, 2011, the gross unrealized appreciation and (depreciation) on investments for federal income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized (depreciation) ) Net unrealized (depreciation) on investments $ ) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 5 - Investment Transactions For the period May 17, 2011 (commencement of operations) through October 31, 2011, purchases and sales of investments, excluding short-term investments, forward contracts, futures contracts, options, securities sold short, and swap contracts, were $121,181,387 and $72,944,042, respectively. Note 6 – Shareholder Servicing Plan The Trust, on behalf of the Fund, has adopted a Shareholder Servicing Plan to pay a fee at an annual rate of up to 0.25% of average daily net assets of shares serviced by shareholder servicing agents who provide administrative and support services to their customers. For the period May 17, 2011 (commencement of operations) through October 31, 2011 shareholder servicing fees incurred are disclosed on the Statement of Operations. Note 7 - Distribution Plan The Trust, on behalf of the Fund, has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act that allows the Fund to pay distribution fees for the sale and distribution of its Class A shares.The Plan provides for the payment of distribution fees at the annual rate of up to 0.25% of average daily net assets attributable to Class A shares. For the period May 17, 2011 (commencement of operations) through October 31, 2011, distribution fees incurred with respect to Class A shares are disclosed on the Statement of Operations. Note 8 – Indemnifications In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, the Fund expects the risk of loss to be remote. Note 9 –Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. 38 Palmer Square Absolute Return Fund NOTES TO FINANCIAL STATEMENTS – October 31, 2011 (Unaudited) – Continued Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of October 31, 2011, in valuing the Fund’s assets carried at fair value: Assets Level 1 Level 2 Level 3 Total Bank Loans $
